Appeal from a judgment of the Supreme Court, Erie County (Joseph S. Forma, J.), rendered January 3, 2006. The judgment convicted defendant, upon his plea of guilty, of rape in the first degree, rape in the third degree and endangering the welfare of a child.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of, inter alia, rape in the first degree *1414(Penal Law § 130.35 [4]). We reject the contention of defendant that his waiver of the right to appeal was invalid (see People v Ludlow, 42 AD3d 941 [2007]). Supreme Court was not required to “ ‘engage in any particular litany’ when accepting [the] defendant’s waiver of the right to appeal” (id. at 942, quoting People v Callahan, 80 NY2d 273, 283 [1992]). That valid waiver encompasses defendant’s contentions concerning the court’s suppression ruling (see People v Kemp, 94 NY2d 831, 833 [1999]), and the severity of the sentence (see People v Lopez, 6 NY3d 248, 255-256 [2006]; People v Hidalgo, 91 NY2d 733, 737 [1998]). Present—Hurlbutt, J.P., Martoche, Smith, Fahey and Pine, JJ.